DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOSEPH MANZARO,
                             Appellant,

                                    v.

                       LINDA D’ALESSANDRO,
                             Appellee.

                              No. 4D19-661

                          [August 22, 2019]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Gina Hawkins, Judge; L.T. Case No.
FMCE 12-000471 (38).

  Guillermo J. Farinas, Palm Beach, for appellant.

  Megan K. Wells, Miami Lakes, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.